Citation Nr: 1413219	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-39 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a disorder manifested by low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 1970 and from December 1990 to June 1991.  He also had additional periods of active duty for training and inactive duty for training as part of a Reserve component.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a June 2009 rating decision issued by the Regional Office (RO) in New York, New York.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he injured his back while trying to repair a military radio vehicle during an artillery attack on the Iraq border while participating in Operation Desert Shield/Storm.  The Veteran's DD-214 shows a military operational specialty (MOS) in operational communications, which is consistent with the Veteran's report.  He also contends that he was injured during a military training period when he was struck by lightning.  This event is documented in the service treatment records, although there is no mention of a back injury.  The Veteran claims he currently has low back pain as a result of the injury he sustained during his deployment to the Iraqi border.    The Veteran is competent to report he experiences back pain, and this may be a symptom of a current disability.  Thus, the low standard for the provision of a VA examination is met.  The Veteran has not been afforded a VA examination.  Upon remand, he should be afforded a VA examination of his back.  Additionally, he should again be given the opportunity to submit any relevant treatment records pertaining to his alleged back problems.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any treatment for his claimed back problems, and that he provide a release enabling VA to obtain same. If records are identified and appropriate releases are obtained, VA should obtain the records on behalf of the Veteran.  If records are identified but cannot be obtained, the efforts made to obtain the records should be documented in the claims file and the Veteran should be informed of VA's inability to obtain the records.  Alternately, he may submit the records himself. 

2.  Afford the Veteran a VA examination of his back.  The examiner should indicate whether the Veteran currently has a back disability either resulting from an identified disease or injury or an undiagnosed (Gulf War) illness.  If a back disorder is diagnosed, the examiner should opine as to whether it is at least as likely as not (at least 50 percent likely) that the diagnosed back condition was caused or aggravated (made permanently worse) by a disease or injury in service, including a back injury sustained during the Veteran's deployment.  The examiner should also indicate whether it is at least as likely as not that a lightning strike during military training caused or aggravated the back disorder.  A complete rationale should be provided for the opinions expressed in the report of examination.  

3.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Thereafter, if indicated, the case should be returned to the Board for appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


